Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 31 December 1777
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


Paris Le 31 Xbre 1777
Mad. de forbach s’empresse de faire un Milion de remerciement a Monsieur francklin de l’exelant livre qu’il a bien voullu lui envoyér, et de l’honeur et le plaisir qu’il veut bien lui faire, de venir diner samedis prochain chez elle. Elle espere qu’il voudra bien lui amennér Monsieur son petit fils. Elle serois tres aise que Messieur dean et Lee voullusent lui faire le meme honeur. Elle embrasse de tout son coeur son cher et respectable docteur franckin et fait les voeux les plus vifs pour son bonheur et la prosperites de ses braves compatriotte et ce seront les voeux de toute sa vie.
 
Addressed: A Monsieur / Monsieur Le Docteur francklin / A passis / Chez Mr de Chaumont
